'   Appeals of --
                    ARMED SERVICES BOARD OF CONTRACT APPEALS

                                                  )
                                                  )
    MicroTechnologies, LLC                        )      ASBCA Nos. 59911, 59912
                                                  )
    Under Contract No. FA4890-13-F-Q106           )

    APPEARANCE FOR THE APPELLANT:                        Lewis P. Rhodes, Esq.
                                                          Assistant General Counsel

    APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                          Air Force Chief Trial Attorney
                                                         Gregory A. Harding, Esq.
                                                          Trial Attorney

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeals are dismissed with prejudice.

           Dated: 27 July 2016



                                                      MARK A. MELNICK
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA Nos. 59911, 59912, Appeals of
    MicroTechnologies, LLC, rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                                                                                I